McNally, J.
In this action to recover damages for common-law fraud, Special Term properly held on a motion addressed to the complaint alone that the time limited for the commencement of the action is to be computed from the time plaintiff discovered or could with reasonable diligence have discovered the fraud. (CPLR 206, subd. [c].)
The complaint alleges defendant represented it did not own or maintain the site of the occurrence; that the representation was false and made with the intent to induce the plaintiff not to institute a suit in negligence against the defendant within the time limited therefor and that the representation was relied on to the plaintiff’s detriment. (Nasaba Corp. v. Harfred Realty Corp., 287 N. Y. 290.) We are not at this time concerned with the substantive merits of plaintiff’s cause of action. Nor may we at this time decide when plaintiff discovered the fraud, a mixed question of law and fact. (Erbe v. Lincoln Rochester Trust Co., 3 N Y 2d 321, 326.)
A Statute of Limitations is responsive to society’s interest in repose. Except in the case of fraud, time limitations commence with the accrual of the cause of action, regardless of knowledge of its existence. (Schwartz v. Heyden Newport Chem. Corp., 12 N Y 2d 212, 218.) One against whom a claim exists is not under a duty to inform the claimant thereof, and the failure to so inform does not constitute fraud within the meaning of CPLR 206 (subd. [c]). (Engel v. Fischer, 102 N. Y. 400, 404; Guild v. *602Hopkins, 271 App. Div. 234, 245.) The absence of an obligation to inform the claimant does not, however, enable a tort-feasor fraudulently to disclaim ownership of or the obligation to maintain the site of an occurrence in order to induce the claimant not to prosecute his claim within the time limited therefor.
This case is not governed by the principle of Brick v. Cohn-Hall-Marx Co. (276 N. Y. 259) and Carr v. Thompson (87 N. Y. 160). In the cited cases the plaintiffs relied on defendants’ contractual duty to fully and honestly account. The fact that the duty to account was intentionally and fraudulently infringed did not alter defendants’ basic obligation nor enlarge plaintiffs’ contractual rights. The allegations of fraud were addressed solely to the anticipated defense of the Statute of Limitations. The action in each case was not grounded on fraud.
Here, the defendant was under no obligation or duty to inform the plaintiff as to the ownership or maintenance of the site of the alleged occurrence. Defendant’s extraneous fraud, assuming the allegations of the complaint, requires the computation of the applicable time limitation to be made from the discovery of the fraud. The instant type of case was hypothesized in Brick v. Cohn-Hall-Marx Co. (supra, p. 264): “If there were fraud extraneous to the contract, lulling the plaintiffs into the belief that the money had been paid or would be paid, a different situation might arise. The plaintiffs in such a case would have a cause of action for the damages caused by the fraud in inducing them to let the Statute of Limitations arise. For instance, if before the statute expired the defendant had assured the plaintiffs that it had already sent a check or had paid, and the plaintiffs, relying upon such assurance, let the time elapse in which suit could be brought, we would then have an instance of extraneous fraud not in any way growing out of the contract.”
The complaint adequately identifies ‘ ‘ ‘ the transaction and indicate [is] the theory of recovery with sufficient precision to enable the court to control the case and the opponent to prepare.’ ” (Foley v. D’Agostino, 21 A D 2d 60, 63.) If it were necessary to look to the ultimate fraudulent motive, and that is not necessary, then implicit in the plaintiff’s allegation of defendant’s “ intent to deceive and defraud the plaintiff * * * not [to] institute suit against the said defendant” is the allegation of defendant’s intent to take advantage of the Statute of Limitations. In Brick v. Cohn-Hall-Marx Co. (supra, p. 264), the court did not find it necessary to hypothesize a specific intent on the part of a defendant to take advantage of the Statute of Limitations; it is enough if it appears the time lapse induced carried with it the operation of the statute.
*603"Where the alleged fraud is not a breach of any contractual obligation and is independent of and extraneous thereto, it brings into play the discovery provision of CPLR 206 (subd. [c]). (Gardner v. Gerstein, 7 A D 2d 631, affd. 6 N Y 2d 956.) It should make no difference that in this case the time-barred cause of action sounds in tort rather than in contract. The principle in either case is the same, viz., that the Statute of Limitations for fraud applies whenever the act of fraud is extrinsic to, and different from, the barred cause of action. Here, likewise, the alleged fraud is extraneous to the defendant’s claimed negligence as to the occurrence of February 15, 1960, the date from which the defendant would compute the applicable Statute of Limitations. (Cf. Alexander v. Anderson, 48 N. Y. S. 2d 102, affd. 267 App. Div. 984.)
In sum, the gravamen of the action is not the negligence of the defendant but the fraud which effectually prevented the plaintiff from bringing an action based on that negligence. In order to recover plaintiff will have to establish not only the fraud but also that he would have recovered for his injuries had he not been prevented from suing. The cause of action is for the fraud and, the amount that plaintiff would have been able to recover for his injuries being merely the measure of the damage suffered on account of the fraud, the Statute of Limitations starts to run from the date of the discovery of the fraud. (CPLR 206, subd. [c].)
The order should be affirmed, with costs and disbursements to plaintiff-respondent.